Exhibit 10.20

 

EMPLOYMENT AGREEMENT FOR SENIOR EXECUTIVE

 

HORIZON ORGANIC HOLDING CORPORATION, a Delaware corporation (“HOH” or the
“Company”), agrees with Don Gaidano (“EXECUTIVE”) as follows (“Agreement”)
effective the 1st day of May, 2001.

 

1.             PURPOSE.  EXECUTIVE is currently serving at will as Managing
Director of HOH, International.  The parties desire to set forth the terms of 
EXECUTIVE’s employment by HOH in this written agreement.

 

2.             EMPLOYMENT.  HOH employs EXECUTIVE, and EXECUTIVE agrees to be
employed, as Managing Director of HOH, International.  HOH may from time to time
designate other or additional functions for EXECUTIVE with HOH as deemed
appropriate by HOH and its subsidiaries, as applicable.

 

3.             DUTIES.  During the term hereof, EXECUTIVE will devote
substantially all of his full time and effort to the business of HOH and its
subsidiaries.  Upon the approval of the CEO of HOH, EXECUTIVE shall have the
right to devote reasonable time to participation in trade and professional
associations, support of community activities, and service on boards of
directors of other corporations; provided, however, that while employed with
HOH, EXECUTIVE shall not be employed by any other company, individual or entity
on a full- or part-time basis, nor shall he serve as an independent contractor
or a paid consultant.  The parties intend that EXECUTIVE’s initial duties
hereunder shall primarily involve duties of the type normally associated with a
managerial position in an organization of the size and type of HOH.  HOH may
modify, reduce and/or eliminate EXECUTIVE’s duties and objectives at its
reasonable discretion from time to time, provided that at no time will EXECUTIVE
be required to perform duties or to meet objectives which are inconsistent with
or inappropriate for a member of senior management of HOH.  EXECUTIVE shall
abide by all of HOH’s policies, procedures and code of conduct as adopted by HOH
in its sole discretion from time to time.


4.             BASE COMPENSATION.  EXECUTIVE shall receive compensation from HOH
as follows:

 

(a)                                  Starting on the date hereof, a base salary
at an annual rate of £93,000 plus a foreign service premium of $35,000; and

 

(b)                                 Annual increases in base compensation, if
any, shall be established from time to time by and at the sole discretion of the
Board of Directors or Compensation Committee of HOH.

 

5.             INCENTIVE COMPENSATION.  EXECUTIVE shall participate in the HOH
Bonus Compensation Plan in accordance with Plan guidelines established from time
to time by the HOH Board of Directors or Compensation Committee.

 

6.             BENEFITS.  EXECUTIVE will receive 26 days of Paid Time Off (PTO)
in accordance with the  Horizon PTO Plan during each year in which this
Agreement remains in effect, plus such Company holidays as are recognized by
Horizon, not to exceed 10 days per year.  EXECUTIVE will be entitled to
participate in any Senior Executive benefit plans provided to employees of HOH.
Except as set forth below, all benefits except those provided by law, shall
cease at the termination of this Agreement.

 

7.             STOCK RIGHTS.  HOH agrees to grant or has granted to EXECUTIVE
the following stock option rights under the HOH 1998 Equity Incentive Plan:

 

•                  Stock option grant of 20,000 shares on 05/1997 at $4.85/share

 

•                  Stock option grant of 10,000 shares on 12/1997  at
$6.50/share

 

•                  Stock option grant of 8,000 shares on 01/1999 at $17.25/share

 

•                  Stock option grant of 10,000 shares on 10/1999 at
$10.00/share

 

•                  Stock option grant of 7,500 shares on 05/2000 at $9.50/share

 

•                  Stock option grant of 2,500 shares on 05/2000 at $9.50/share

 

•                  Stock option grant of 7,500 shares on 01/2001 at $4.94/share


In the event EXECUTIVE’S employment with the Company is terminated at any time
within a two year period following a Change in Control (as defined in the 1998
Horizon Organic Holding Corporation Long-term Incentive Plan) either by the
Company without Cause or by the EXECUTIVE with Reason (as defined below), all
unvested stock options awarded to EXECUTIVE prior to such termination shall
immediately vest and become exercisable in full.  As used herein, “Reason” shall
mean (I) any reduction in EXECUTIVE’S annual or incentive pay or benefits in
effect from time to time which is not part of an overall cost reduction or
savings plan applicable to all similarly situated executive officers of the
Company, (II) any significant reduction in the nature or status of the
EXECUTIVE’S duties or responsibilities, or (III) a transfer of the EXECUTIVE’S
principal place of employment to a metropolitan area other than that of the
EXECUTIVE’S employment immediately prior to the Change of Control without the
EXECUTIVE’S consent.

 

8.             TERMINATION OF EMPLOYMENT.  EXECUTIVE and HOH each acknowledge
that either Party has the right to terminate EXECUTIVE’s employment with HOH
pursuant to the following:

 

(a)           Termination by the Company for cause.  HOH will have the right to
terminate EXECUTIVE’s employment with HOH at any time for “Cause”.  “Cause” for
termination will mean only, in the reasonable judgment of HOH: (i) EXECUTIVE has
committed any material act of embezzlement, fraud and/or is convicted of a
felony; (ii) EXECUTIVE in any material respect, breaches his obligations under
this Agreement; (iii) EXECUTIVE causes material damage to HOH through
intentional misconduct or gross neglect of the duties customary to his office. 
No activities or inactivities covered by items (ii) and (iii) will be deemed to
be “cause” unless HOH has notified EXECUTIVE of such activity or inactivity in
writing and EXECUTIVE has failed to cure the same within 30 days of the
notification.  In the event EXECUTIVE is terminated for cause, he will not be
entitled to Severance Pay (as defined below), pay in lieu of notice, or any
other such compensation set forth in paragraphs 4-7 herein, but he will be
entitled to all compensation, all benefits, and all unreimbursed expenses
accrued through the date of termination.

 

(b)           Termination by the Company without cause.  HOH will have the right
to terminate  EXECUTIVE’s employment with HOH at any time without cause. In the
event EXECUTIVE is terminated without cause, HOH shall pay EXECUTIVE Severance
Pay on the conditions set forth below.


(c)           Voluntary termination.  EXECUTIVE may voluntarily terminate his
employment with HOH at any time, after which no further compensation will be
paid to   EXECUTIVE.  To permit HOH to make arrangements to fill the vacancy
created by  EXECUTIVE’s departure, EXECUTIVE agrees to give HOH 30 days advance
notice of any intended resignation.  In the event EXECUTIVE voluntarily
terminates his employment, he will not be entitled to Severance Pay, pay in lieu
of notice, or any other such compensation set forth in paragraphs 4-7 herein,
except as provided for in the next paragraph, but he will be entitled to all
compensation, all benefits, and all unreimbursed expenses accrued through the
date of termination.

 

If after December 31, 2002, EXECUTIVE is still on foreign assignment, the
EXECUTIVE may request to return to the USA for continued employment within HOH. 
If a HLT Officer level position is not available, EXECUTIVE will then receive
severance pay for a period of six months.  This severance pay will be reduced by
any compensation he may receive as a result of his employment outside the
company. EXECUTIVE agrees to give company at least 90 days notice for this
provision to apply.

 

Per previous agreement, company will also pay cost of repatriation to any state
in the U.S. whether or not termination is voluntary or involuntary. Such costs
are limited to packing, insurance, temporary storage, transportation of
household goods (including air transportation for up to 500 pounds) and cost of
one way air transportation for EXECUTIVE and spouse.”

 

(d)           Termination by change of control.  In the event of a Change of
Control in which the controlling person does not offer to retain EXECUTIVE’s
employment in a similar capacity on comparable terms for at least one year, HOH
shall pay EXECUTIVE Severance Pay on the conditions set forth below.

 

(e)           Severance pay.  “Severance Pay” means payment or provision of: (i)
EXECUTIVE’s then applicable base salary for a period of 12 months after the
termination date to be paid at the same times and in the same amounts as if
EXECUTIVE’s employment had continued;  (ii) substantially equivalent health,
medical, life, and disability to the extent permitted by HOH insurance policies
or plans, for the same 12-month period; and (iii) any incentive bonuses which
become due under paragraph 5, for the year in which termination occurs, prorated
for the portion of the year during which EXECUTIVE continued to be employed by
HOH to be paid with the same Bonus Plan calculations and at the same time as
bonuses are paid to other employees who participate in the Incentive Plan. 
Severance Pay is conditioned on EXECUTIVE’s execution of a full and final
release in form satisfactory to HOH and performance of EXECUTIVE’s covenants in
paragraphs 9, 10 and 11 of this Agreement.


9.             NON-COMPETITION OBLIGATIONS.  In consideration of his employment
by HOH and the Severance Pay to be paid to EXECUTIVE, EXECUTIVE agrees that
during his employment, and for a period (the “Restrictive Covenant Period”)
after the termination or expiration of his employment with HOH, he will not,
without first obtaining the express written consent of HOH, own more than 5% of
the outstanding stock of a publicly-traded Competitive Company (as defined
below) or any stock of a privately held Competitive Company, or participate in
the financing, operation, management or control of, any Competitive Company.  A
“Competitive Company” is a person, firm, corporation, or business located in the
United States that is primarily engaged in the production or wholesale
distribution of organic products.  EXECUTIVE further agrees that he will not
induce any employee of HOH to leave the employ of HOH for a period of
twenty-four months after the termination or expiration of his employment with
HOH.  The Restrictive Covenant Period shall be a period of time equal to 1
multiplied by the period of time for which Severance Pay is to be paid.  This
paragraph 9 shall survive the termination or expiration of this Agreement for
any reason.

 

10.          ASSIGNMENT OF INTELLECTUAL PROPERTY.  All processes, inventions,
patents, copyrights, trademarks, and other intangible rights (collectively
“Intellectual Property”) that may be conceived or developed by EXECUTIVE, either
alone or with others, during the term  EXECUTIVE’s employment whether or not
conceived or developed during EXECUTIVE’s working hours, and with respect to
which the equipment, supplies, facilities, products, or trade secret information
of Company was used, or that relate at the time of conception or reduction to
practice of the Intellectual Property to the business of the Company or to
Company’s actual or demonstrably anticipated research and development, or that
result from any work performed by EXECUTIVE for Company, will be the sole
property of Company and EXECUTIVE hereby assigns to the Company all of
EXECUTIVE’s right, title, and interest in and to such Intellectual Property.  
EXECUTIVE must disclose to Company all inventions conceived during the term of
employment, whether or not the Intellectual Property constitutes property of
Company under the terms of the preceding sentence, but such disclosure shall be
received by Company in confidence.  EXECUTIVE must execute all documents,
including patent applications and assignments, required by Company to establish
Company’s rights under this paragraph 10.


11.          CONFIDENTIALITY.  By virtue of EXECUTIVE’s employment by Company, 
EXECUTIVE will have access to trade secrets and confidential information about
Company, its products, its customers, its costs, its pricing, and its methods of
doing business (the “Confidential Information”).  During and after the
termination of EXECUTIVE’s employment by the Company, EXECUTIVE may not directly
or indirectly disclose or use any such Confidential Information; provided, that
EXECUTIVE will not incur any liability for disclosure of information which (i)
is required in the course of EXECUTIVE’s employment by the Company, (ii) was
permitted in writing by the Company’s CEO, or (iii) is within the public domain
or comes within the public domain without any breach of this Agreement.

 

12.          ENFORCEMENT.  HOH and  EXECUTIVE agree that any violation or
threatened violation of paragraphs 9, 10, and 11 of this Agreement could cause
immediate and irreparable harm to HOH for which monetary damages would be
inadequate and difficult to ascertain.  The parties therefore agree that, upon
the existence of any such violation or threatened violation, provided that HOH
has paid and continues to pay  EXECUTIVE his salary, bonus, and benefits as
required hereunder, and to honor  EXECUTIVE’s stock option rights, if any, HOH
may cease any further severance payments and benefits participation, obtain a
temporary restraining order, preliminary injunction, or other appropriate form
of equitable relief from any court of competent jurisdiction.  Such relief shall
be in addition to and not substitution for any monetary damages to which HOH
might otherwise be entitled.

 

13.          CONTROLLING AGREEMENT.  This Agreement supersedes and replaces in
its entirety all prior agreements and understandings between HOH and EXECUTIVE
relating to EXECUTIVE’s employment by HOH.


14.          MISCELLANEOUS.

 

(a)           The rights and duties of the parties shall not be assignable by
either party, except that HOH may assign its rights but shall continue to
guarantee its obligations, to any corporation or other business entity which is
controlled by HOH, which controls HOH, or which is a successor by purchase,
merger or otherwise to HOH.  The heirs, successors, personal representatives,
and assigns of EXECUTIVE shall have the right to collect any accrued benefits
due EXECUTIVE hereunder.

 

(b)           This Employment Agreement and all provisions hereof shall bind and
inure to the benefit of HOH, EXECUTIVE, and their respective personal
representatives, heirs, successors, and permitted assigns, but EXECUTIVE is not
entitled to assign his rights and obligations hereunder.

 

(c)           This Agreement will be deemed to have been entered into, and it
will be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

 

(d)           Any action to enforce or requiring interpretation of this
Agreement must be brought in a forum located within the State of Colorado.

 

(e)           In the event that any provision of this Agreement shall be held to
be invalid, illegal, or unenforceable, such provision may be severed, modified,
or enforced to the extent possible, and such invalidity, illegality, or
unenforceability shall not affect the remainder of this Agreement, unless such
severance would defeat the fundamental purposes of this Agreement.

 

(f)            This Agreement may be amended or modified only by written
agreement subscribed to by both of the parties hereto.

 

(g)           The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision of this
Agreement.

 

(h)           The section headings contained herein are for reference purposes
only and will in no way affect the meaning or interpretation of this Agreement.


(i)            All notices which are required or may be given under this
Agreement shall be given by certified mail, return receipt requested, registered
mail, or personal service to the following address:

 

(a)  If intended for HOH:

 

 

Horizon Organic Holding Corporation

P. O. Box 17577

Boulder, Colorado 80308

Attn:    CEO

 

(b)  with a copy to:

Shughart, Thomson & Kilroy, PC

1050 Seventeenth Street, #2350

Denver, Colorado 80265

 

(c)  If intended for  EXECUTIVE:


HORIZON ORGANIC HOLDING CORPORATION

P. O. Box 17577

Boulder, Colorado 80308

 

A party may direct from time to time that notices be sent to a different address
by giving the other party notice in writing of the new address.

 

(j)            To ensure rapid and economical resolution of any and all disputes
directly or indirectly arising out of or in any way connected with  EXECUTIVE’s
employment with HOH or the termination of that employment or this Employment
Agreement, with the sole exception of disputes which arise under EXECUTIVE’s
obligations pursuant to paragraph 12 above (collectively, the “Arbitrable
Claims”), HOH and EXECUTIVE each agree that any such dispute, whether of law or
fact of any nature whatsoever, will be resolved by final and binding arbitration
under the then existing American Arbitration Association (“AAA”) arbitration
procedures.  The Arbitrable Claims will include, but will not be limited to: any
and all such claims related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in HOH, vacation pay, fringe benefits,
expense reimbursements, severance benefits, or any other form of compensation;
claims pursuant to any federal, state or local law or cause of action including,
but not limited to, the federal Civil Rights Act of 1964, as amended; the
federal Age Discrimination in Employment Act, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the Colorado Anti-Discrimination Act of
1957, as amended; the Wage Claim Act, C.R.S. §§ 8-4-101, et seq., tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; and
emotional distress; and breach of the implied covenant of good faith and fair
dealing.  EXECUTIVE and HOH acknowledge and agree that any and all rights they
may otherwise have to resolve such Arbitrable Claims by jury trial, by a court,
or in any forum other than the AAA, are hereby expressly waived.  The
arbitrators shall be authorized, in addition to any other action they may take,
to award reasonable attorneys’ fees and costs of arbitration in favor of the
prevailing party.


 

Executed effective the day and year first set forth above.

 

 

HORIZON ORGANIC HOLDING

 

EXECUTIVE

 

CORPORATION

 

 

 

 

By:

/s/ Charles F. Marcy

 

/s/ D. Gaidano

 

 

 

 

 

Title:

President and CEO

 

Date:

September 9, 2001

 

 

 

 

 

Date:

August 13, 2001

 

 

 

 